EXHIBIT 10.1

 

EXECUTION VERSION

Great Lakes Dredge & Dock Corporation

$325,000,000

8.000% Senior Notes due 2022

PURCHASE AGREEMENT

May 18, 2017

DEUTSCHE BANK SECURITIES INC.

as Representative of the several

Initial Purchasers named in Schedule 1 hereto

60 Wall Street

New York, New York 10005

 

 

Ladies and Gentlemen:

Great Lakes Dredge & Dock Corporation, a Delaware corporation (the “Company”),
and the Company’s subsidiaries indicated on Schedule 2 hereto (the “Guarantors”)
hereby confirm their agreement with the several initial purchasers named in
Schedule 1 hereto (together, the “Initial Purchasers”) for whom you are acting
as the representative (the “Representative”) as set forth below.

Section 1.The Securities.  Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $325,000,000
aggregate principal amount of its 8.000% Senior Notes due 2022 (the
“Notes”).  The Notes are to be issued under an indenture (the “Indenture”) to be
dated as of May 24, 2017, by and among the Company, the Guarantors and Wells
Fargo Bank, National Association, as Trustee (the “Trustee”).

The payment of principal, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed (the “Guarantees” and, together with the
Notes, the “Securities”) on a senior unsecured basis, jointly and severally, by
the Guarantors.

The Securities will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum dated May 12, 2017 (the
“Preliminary Memorandum”) setting forth or including a description of the terms
of the Securities and the terms of the offering of the Securities, a description
of the Company and any material developments relating to the Company occurring
after the date of the most recent historical financial statements included
therein.  As used herein, “Pricing Disclosure Package” shall mean the
Preliminary Memorandum, as supplemented or amended by the written communications
listed on Annex A hereto in the most recent form that has been prepared and
delivered by the Company and the Guarantors to the Initial Purchasers in
connection with their solicitation of offers to purchase Securities at or prior
to the time when sales of the Securities were first made (the “Time of
Execution”).  Promptly after the Time of Execution and in any event no later
than the second business day following the Time of Execution, the Company and
the Guarantors will prepare and deliver to the Initial Purchasers a final
offering memorandum dated the date hereof (the “Final Memorandum”), which will
consist of the Preliminary Memorandum with such changes therein as

 

--------------------------------------------------------------------------------

 

are required to reflect the information contained in the amendments or
supplements listed on Annex A hereto.  The Company and the Guarantors hereby
confirm that they have authorized the use of the Pricing Disclosure Package, the
Final Memorandum and the Recorded Road Show (defined below) in connection with
the offer and sale of the Securities by the Initial Purchasers.  

The Initial Purchasers and their respective direct and indirect transferees of
the Securities will be entitled to the benefits of the Registration Rights
Agreement, to be dated as of the Closing Date, pursuant to which the Company and
the Guarantors have agreed, among other things, to file a registration statement
(the “Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) registering the Securities or the Exchange Securities (as defined
in the Registration Rights Agreement) under the Act.

Pursuant to an offer to purchase dated May 12, 2017, the Company is offering to
purchase any and all of its outstanding 7.375% Senior Notes due 2019 (the “2019
Notes”) issued under that certain Indenture, dated as of January 28, 2011 (as
amended and supplemented and in effect on the date hereof (the “2019 Notes
Indenture”), between the Company and Wells Fargo Bank, National Association, as
trustee (the “Tender Offer”). The Company intends to use the net proceeds from
the issuance and sale of the Securities in the manner described in the
Preliminary Memorandum, including without limitation, to (i) repurchase any and
all of the 2019 Notes validly tendered pursuant to the Tender Offer and redeem
all 2019 Notes not so tendered and (ii) pay any related fees and expenses,
including applicable tender premiums, redemption premiums and accrued interest
on the 2019 Notes.

Section 2.Representations and Warranties.  As of the Time of Execution and at
the Closing Date (as defined in Section 3 below), the Company and the Guarantors
jointly and severally represent and warrant to and agree with each of the
Initial Purchasers as follows (with references in this Section 2 to the
“Offering Memorandum” being to (i) the Pricing Disclosure Package in the case of
representations and warranties made as of the Time of Execution and (ii) both
the Pricing Disclosure Package and the Final Memorandum in the case of
representations and warranties made at the Closing Date):

(a)The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that none of the Company or Guarantors
makes any representation or warranty as to the information contained in or
omitted from the Pricing Disclosure Package and Final Memorandum, in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Initial Purchasers through the Representative specifically
for inclusion therein.  Neither the Company nor any of the Guarantors has
distributed or referred to nor will the Company or the Guarantors distribute or
refer to any written communications (as defined in Rule 405 of the Act) that
constitute an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company, the Guarantors or their agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iv) below) an “Issuer Written Communication”) other than (i) the Pricing
Disclosure Package, (ii) the Final Memorandum, (iii) the recorded electronic
road show made available to investors (the “Recorded Road Show”), and (iv) any
other written communication approved in writing in advance by the
Representative.  Any information in an Issuer Written Communication that is not
otherwise included in the Pricing Disclosure Package and the Final Memorandum
does not conflict with the Pricing Disclosure Package or the Final Memorandum
and, each Issuer Written Communication, when taken together with the Pricing
Disclosure Package does not at the

-2-

--------------------------------------------------------------------------------

 

Time of Execution and when taken together with the Final Memorandum at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that none of the Company of the Guarantors makes any
representation of warranty as to the information contained in or omitted from
the Issuer Written Communication, in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers through the Representative specifically for inclusion therein.

(b)The Company had the capitalization set forth in the Offering Memorandum under
the heading “Capitalization” in the “Actual” column as of the date indicated
therein; all of the subsidiaries that are owned by the Company, directly or
indirectly, are listed in Schedule 2 attached hereto (each, a “Subsidiary” and
collectively, the “Subsidiaries”); all of the outstanding shares of capital
stock of the Company and the Subsidiaries have been, and as of the Closing Date
will be, duly authorized and validly issued, are fully paid and nonassessable
and were not issued in violation of any preemptive or similar rights; all of the
outstanding shares of capital stock of the Company and of each of the
Subsidiaries will be free and clear of all liens, encumbrances, equities and
claims (except for such liens, encumbrances, equities and claims as set forth in
the Offering Memorandum) or restrictions on transferability (other than those
imposed by the Act and the securities or “Blue Sky” laws of certain
jurisdictions) or voting.  Except as set forth in the Offering Memorandum, there
are no (i) options, warrants or other rights to purchase, (ii) agreements or
other obligations to issue or (iii) other rights to convert any obligation into,
or exchange any securities for, shares of capital stock of or ownership
interests in the Company or any of the Subsidiaries outstanding.  Except for the
Subsidiaries, and except for the entities set forth on Schedule 2(b), or as
disclosed in the Offering Memorandum, the Company does not own, directly or
indirectly, any shares of capital stock or any other equity or long-term debt
securities or have any equity interest in any firm, partnership, joint venture
or other entity.

(c)Each of the Company and the Subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation or formation and has all requisite corporate power and authority
to own or lease its properties and conduct its business as now conducted and as
described in the Offering Memorandum; each of the Company and the Subsidiaries
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions where the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not, individually or in the aggregate, be reasonably
expected to have a material adverse effect on the management, business,
condition (financial or otherwise), business prospects or results of operations
of the Company and the Subsidiaries, taken as a whole (any such event, a
“Material Adverse Effect”).

(d)The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes and the Exchange
Notes (as defined in the Registration Rights Agreement).  The Notes, when
issued, will be in the form contemplated by the Indenture.  The Notes and the
Exchange Notes have each been duly and validly authorized by the Company and,
when executed by the Company and authenticated by the Trustee in accordance with
the provisions of the Indenture and, in the case of the Notes, when delivered to
and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will constitute valid and legally binding obligations of the Company,
entitled to the benefits of the Indenture, and enforceable against the Company
in accordance with their terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and (ii) general principles of equity and the
discretion of the court before which any proceeding therefor may be brought
(collectively, the “Enforceability Exceptions”).

-3-

--------------------------------------------------------------------------------

 

(e) Each Guarantor has all requisite corporate, partnership, limited liability
company or other organizational power and authority to execute, deliver and
perform each of its obligations under the Guarantees.  The Guarantees will be in
the form contemplated by the Indenture.  The Guarantees have been duly and
validly authorized by each Guarantor and, when the Guarantees are executed by
each Guarantor and the Notes are duly executed and authenticated by the Trustee,
issued and delivered in accordance with the provisions of the Indenture and paid
for as provided herein and when the Indenture has been duly executed and
delivered, will constitute valid and legally binding obligations of each
Guarantor, entitled to the benefits of the Indenture and enforceable against
each Guarantor in accordance with their terms, except that the enforcement
thereof may be subject to the Enforceability Exceptions.

(f)The Company and each Guarantor has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform its obligations under the Indenture.  The Indenture
has been duly and validly authorized by the Company and each Guarantor and, when
executed and delivered by the Company and each Guarantor (assuming the due
authorization, execution and delivery by the Trustee), will constitute a valid
and legally binding agreement of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms, except as
the enforcement thereof may be limited by the Enforceability Exceptions.  

(g)The Company and each Guarantor has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform its obligations under the Registration Rights
Agreement.  The Registration Rights Agreement has been duly and validly
authorized by the Company and each Guarantor and, when executed and delivered by
the Company and each Guarantor (assuming the due authorization, execution and
delivery by the Initial Purchasers), will constitute a valid and legally binding
agreement of the Company and each Guarantor enforceable against the Company and
each Guarantor in accordance with its terms, except that (A) the enforcement
thereof may be subject to the Enforceability Exceptions and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.

(h)The Company and each Guarantor has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  This Agreement and the
consummation by the Company and the Guarantors of the transactions contemplated
hereby have been duly and validly authorized by the Company and each
Guarantor.  This Agreement has been duly executed and delivered by the Company
and each Guarantor.

(i)No consent, approval, authorization or order of any court or governmental
agency or body, or third party is required for the issuance and sale by the
Company and the Guarantors of the Securities to the Initial Purchasers or the
consummation by the Company and the Guarantors of the other transactions
contemplated hereby (including, without limitation, the Tender Offer), except
such as have been obtained and such as may be required under state securities or
“Blue Sky” laws in connection with the purchase and resale of the Securities by
the Initial Purchasers.  None of the Company or the Subsidiaries is (i) in
violation of its certificate of incorporation or bylaws (or similar
organizational document), (ii) in breach or violation of any statute, judgment,
decree, order, rule or regulation applicable to any of them or any of their
respective properties or assets, except for any such breach or violation that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect, or (iii) in breach of or default under (nor has any
event occurred that, with notice or passage of time or both, would constitute a
default under) or in violation of any of the terms or provisions of any
indenture, mortgage, deed of trust, loan agreement, note, lease, license
agreement, contract or other agreement or instrument to which any of them is a
party or to which any of them or their respective properties or assets

-4-

--------------------------------------------------------------------------------

 

is subject (collectively, “Contracts”), except for any such breach, default,
violation or event that would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

(j)The execution, delivery and performance by the Company and each Guarantor of
this Agreement, the Indenture and the Registration Rights Agreement did not, and
the consummation by the Company and the Guarantors of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Securities to the Initial Purchasers and the Tender Offer) will not
conflict with or constitute or result in a breach of or a default under (or an
event that with notice or passage of time or both would constitute a default
under) or violation of any of (i) the terms or provisions of any Contract,
except for any such conflict, breach, violation, default or event that would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (ii) the certificate of incorporation or bylaws (or similar
organizational document) of the Company or any of the Subsidiaries or (iii)
(assuming compliance with all applicable state securities or “Blue Sky” laws and
assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 8 hereof) any statute, judgment, decree, order, rule or
regulation applicable to the Company or any of the Subsidiaries or any of their
respective properties or assets, except for any such conflict, breach or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

(k)(i)The audited consolidated financial statements (including the notes
thereto) of the Company and the Subsidiaries included in the Offering Memorandum
present fairly in all material respects the financial position, results of
operations, cash flows and changes in stockholders’ equity of the Company and
the Subsidiaries at the dates and for the periods to which they relate; since
the date of the latest of such financial statements, there has been no change
nor any development or event which, individually or in the aggregate, has had or
would be reasonably expected to have a Material Adverse Effect; and such
financial statements have been prepared in accordance with generally accepted
accounting principles in the U.S. applied on a consistent basis, except as
otherwise stated therein.  The summary and selected financial and statistical
data in the Offering Memorandum present fairly in all material respects the
information shown therein and have been prepared and compiled on a basis
consistent with that of the audited consolidated financial statements included
therein, except as otherwise stated therein.  Deloitte & Touche, LLP (the
“Independent Accountants”) is an independent registered public accounting firm
within the meaning of the Act and the rules and regulations promulgated
thereunder.  The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Offering Memorandum and the Pricing
Disclosure Package, if any, fairly present the information called for in all
material respects and have been prepared in accordance with the  rules and
guidelines of the Commission applicable thereto.

(l)There is not pending or, to the knowledge of the Company or any Guarantor,
threatened any action, suit, proceeding, inquiry or investigation to which the
Company or any of the Subsidiaries is a party, or to which the property or
assets of the Company or any of the Subsidiaries are subject, before or brought
by any court, arbitrator or governmental agency or body that, if determined
adversely to the Company or any of the Subsidiaries, would, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of  the Securities to be sold hereunder or the consummation
of the other transactions described in the Offering Memorandum.

(m)Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all of the appropriate federal, state,
local and other governmental authorities, all of the appropriate self-regulatory
organizations and all courts and other tribunals, presently required or
necessary to own or lease, as the case may be, and to operate its respective
properties and to carry on its

-5-

--------------------------------------------------------------------------------

 

respective businesses as currently conducted as set forth in the Offering
Memorandum (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; each of the Company and the Subsidiaries has fulfilled and
performed all of its obligations with respect to such Permits and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other material impairment of the rights
of the holder of any such Permit, except where any such failure to fulfill or
perform such Permits or any such revocation or termination of such Permits would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; and none of the Company or the Subsidiaries has received any
written notice of any proceeding relating to the revocation or modification of
any such Permit, except as described in the Offering Memorandum and except where
such revocation or modification would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

(n)Since the date of the most recent financial statements appearing in the
Offering Memorandum, except as described therein, (i) none of the Company or the
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into or agreed to enter into any transactions or contracts (written
or oral) not in the ordinary course of business, which liabilities, obligations,
transactions or contracts would, individually or in the aggregate, be material
to the management, business, condition (financial or otherwise), business
prospects or results of operations of the Company and the Subsidiaries, taken as
a whole, (ii) none of the Company or the Subsidiaries has purchased any of its
outstanding capital stock, nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock (other than with respect to any of
such Subsidiaries, the purchase of, or dividend or distribution on, capital
stock owned by the Company) and (iii) there shall not have been any material
change in the capital stock or long-term indebtedness of the Company or the
Subsidiaries, except, in the case of each of the foregoing items, for borrowings
under the Company’s revolving credit facility in the ordinary course of business
and changes to long-term debt based on the application of United States
generally accepted accounting principles that do not change the face amount of
such debt.

(o)The Company and each of the Subsidiaries has timely filed all necessary
federal, state, local and foreign tax returns (or has duly requested and
received extensions thereof) and timely paid all of its taxes (including in its
capacity as a withholding agent), shown as due on such tax returns, except where
the failure to so file such returns or pay such taxes would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect, and
other than matters that the Company or any Subsidiary is contesting in good
faith and for which the Company or such Subsidiary has provided adequate
reserves, there is no tax audit, deficiency, assessment or other claim or
proceeding with respect to the Company or any of the Subsidiaries that would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(p)The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Company and the Subsidiaries
believe to be reliable and accurate in all material respects.

(q)None of the Company, the Subsidiaries or any agent acting on their behalf has
taken or will take any action that might cause this Agreement or the sale of the
Securities to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System, in each case as in effect, or as the same may hereafter
be in effect, on the Closing Date.

(r)Each of the Company and the Subsidiaries has good and marketable title to all
real property described in the Offering Memorandum as being owned by it, good
title to all personal property described in the Offering Memorandum as being
owned by it and good and marketable title to a leasehold estate in the real and
personal property described in the Offering Memorandum as being leased

-6-

--------------------------------------------------------------------------------

 

by it free and clear of all liens, charges, encumbrances or restrictions, except
as described in the Offering Memorandum or to the extent the failure to have
such title or the existence of such liens, charges, encumbrances or restrictions
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.  All leases, contracts and agreements to which the
Company or any of the Subsidiaries is a party or by which any of them is bound
are valid and enforceable against the Company or such Subsidiary, and are valid
and enforceable against the other party or parties thereto and are in full force
and effect with only such exceptions as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

(s)The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how necessary to conduct the businesses currently operated by them as
described in the Offering Memorandum, and none of the Company or the
Subsidiaries has received any written notice of infringement of or conflict with
(or knows of any such infringement of or conflict with) asserted rights of
others with respect to any patents, trademarks, service marks, trade names,
copyrights or know-how that, if such assertion of infringement or conflict were
sustained, would be reasonably expected to have a Material Adverse Effect.

(t)There are no legal or governmental proceedings involving or affecting the
Company or any Subsidiary or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act (assuming
the offering of the Securities were registered thereunder) that are not
described in the Offering Memorandum.

(u)Except as would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect (A) each of the Company and the Subsidiaries
is in compliance with and has not received any written notice of any liability
under applicable Environmental Laws (as defined below), (B) each of the Company
and the Subsidiaries has made all filings and provided all notices required
under any applicable Environmental Law, and has and is in compliance with all
Permits required under any applicable Environmental Laws and each of them is in
full force and effect, (C)  there is no civil, criminal or administrative
action, suit, demand, claim, hearing, notice of violation, investigation,
proceeding, notice or demand letter or request for information pending or, to
the knowledge of the Company or any of the Subsidiaries, threatened against the
Company or any of the Subsidiaries under any Environmental Law, (D) no lien,
charge, encumbrance or restriction has been recorded under any Environmental Law
with respect to any assets, facility or property owned, operated, leased or
controlled by the Company or any of the Subsidiaries, (E) none of the Company or
the Subsidiaries has received written notice that it has been identified as a
potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or any comparable
state law and (F) no property or facility of the Company or any of the
Subsidiaries is (i) listed or, to the knowledge of the Company or any of its
Subsidiaries, proposed for listing on the National Priorities List under CERCLA
or is (ii) listed in the Comprehensive Environmental Response, Compensation,
Liability Information System List promulgated pursuant to CERCLA, or on any
comparable list maintained by any state governmental authority.

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, in each case, relating to pollution or protection of public or
employee health and safety or the environment, including, without limitation,
laws relating to (i) emissions, discharges, releases or threatened releases of
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.

-7-

--------------------------------------------------------------------------------

 

(v)There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.

(w)Each of the Company and the Subsidiaries carries insurance in such amounts
and covering such risks as is reasonably adequate for the conduct of its
business and the value of its properties.

(x)None of the Company or the Subsidiaries has any material liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant.  With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

(y)Each of the Company and the Subsidiaries (i) makes and keeps accurate books
and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization, (D) the reported accountability for its  assets is
compared with existing assets at reasonable intervals, and (E) the interactive
data in eXtensible Business Reporting Language included in the Company’s
periodic reports and other filings in accordance with the rules of the
Commission fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules applicable
thereto.  The Company and the Subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) that comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, management to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles.

(z)The Company and the Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is accumulated and
communicated to management of the Company and its Subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate to allow timely decisions regarding required disclosure.  The
Company and the Subsidiaries have carried out evaluations, with the
participation of management, of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act.

(aa)None of the Company or the Subsidiaries will be, after giving effect to the
offer and sale of the Securities and the application of the proceeds thereof as
described in the Offering Memorandum, an “investment company” or “promoter” or
“principal underwriter” for an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

(bb)The Securities, the Indenture and the Registration Rights Agreement will
conform in all material respects to the descriptions thereof in the Offering
Memorandum.

-8-

--------------------------------------------------------------------------------

 

(cc)No holder of securities of the Company or any Subsidiary will be entitled to
have such securities registered under the registration statements required to be
filed by the Company pursuant to the Registration Rights Agreement other than as
expressly permitted thereby.

(dd)Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Company and the Subsidiaries (each on a consolidated basis) will exceed
the sum of its stated liabilities and reserves for contingent liabilities; none
of the Company or the Subsidiaries (each on a consolidated basis) is, nor will
any of the Company or the Subsidiaries (each on a consolidated basis) be, after
giving effect to the execution, delivery and performance of this Agreement, and
the consummation of the transactions contemplated hereby, (a) left with
unreasonably small capital with which to carry on its business as it is proposed
to be conducted, (b) unable to pay its debts (contingent or otherwise) as they
mature or (c) otherwise insolvent.

(ee)None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Act) that
is or could be integrated with the sale of the Securities in a manner that would
require the registration under the Act of the Securities or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Securities or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Act.  Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers or in
connection with the initial resale thereof, in each case, in the manner
contemplated by this Agreement to register any of the Securities under the Act
or to qualify the Indenture under the Trust Indenture Act of 1939.

(ff)No securities of the Company or any Subsidiary are of the same class (within
the meaning of Rule 144A under the Act) as the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.

(gg)None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Notes, provided that no representation is made herein as to the
activities of the Initial Purchasers.

(hh)None of the Company, the Subsidiaries, any of their respective Affiliates or
any person acting on its or their behalf (other than the Initial Purchasers) has
engaged in any directed selling efforts (as that term is defined in Regulation S
under the Act (“Regulation S”)) with respect to the Securities; the Company, the
Subsidiaries and their respective Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers) have complied with the offering
restrictions requirement of Regulation S.

(ii)Neither the Company nor any of the Subsidiaries, nor to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or representative
acting on behalf of the Company or any of the Subsidiaries: (i) has used any
funds for any unlawful contribution, gift, property, entertainment or other
unlawful expense relating to political activity; (ii) has made or taken any
action in furtherance of any direct or indirect unlawful payment, promise to
pay, or authorization or approval of the unlawful payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any
foreign or domestic government official or employee (including any officer or
employee of a

-9-

--------------------------------------------------------------------------------

 

government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to improperly influence official action or secure an improper
advantage for the Company or its subsidiaries; (iii) has made, offered, or taken
an act in furtherance of any bribe, unlawful rebate, payoff, influence payment,
property, gift, kickback or other unlawful payment; or (iv) is aware of or has
taken any action, directly or indirectly, that would result in a violation of
any provision of the Bribery Act 2010 of the United Kingdom, or the OECD
Convention on Bribery of Foreign Public Officials in International Business
Transactions (“OECD Convention”), the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA), including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, in contravention of the FCPA
or any applicable anti-bribery and anticorruption laws or regulations to which
the Company, any of its Subsidiaries, any director, officer, agent, employee,
Affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries is subject.  The Company, the Subsidiaries and, to the
knowledge of the Company, their Affiliates have each conducted their businesses
in compliance with the FCPA and any applicable anti-bribery and anti-corruption
laws or regulations and have instituted and maintain policies and procedures
designed to promote and achieve compliance therewith.

(jj)The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial record-keeping and reporting requirements, including without
limitation those of Title 18 U.S. Code section 1956 and 1957, the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “USA PATRIOT Act”), the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency having jurisdiction over the Company or any of the
Subsidiaries, all as amended, and any Executive order, directive, or regulation
pursuant to the authority of any of the foregoing, or any orders or licenses
issued thereunder (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(kk)Neither the Company nor any of the Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate, or representative
acting on behalf of the Company or any of the Subsidiaries, is currently subject
to or the target of any sanctions administered by the U.S. Government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), the U.S. Department of Commerce, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any similar sanctions imposed by any other body,
governmental or other, to which the Company or any of its Subsidiaries is
subject (collectively, “Sanctions”), nor located, organized or resident in a
country or territory that is the subject of Sanctions (including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria) (each, a
“Sanctioned Country”); neither the Company nor the Subsidiaries have knowingly
engaged in during the past five years, are not now knowingly engaged in any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country; and the Company will not directly or indirectly use the
proceeds of the offering of

-10-

--------------------------------------------------------------------------------

 

the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person, or in any
country or territory, that, at the time of such funding or facilitating, is the
subject of Sanctions or (ii) in any other manner that will result in a violation
by any person (including any person participating in the transaction, whether as
an initial purchaser, advisor, investor or otherwise) of Sanctions.

Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Guarantors to each Initial Purchaser as to the matters covered
thereby.

Section 3.Purchase, Sale and Delivery of the Notes.  On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase the Securities in the respective
amounts set forth on Schedule 1 hereto from the Company, at a purchase price of
99.0% of their principal amount.  One or more certificates in global form in the
name of the nominee for The Depository Trust Company for the Securities that the
Initial Purchasers have agreed to purchase hereunder, for the account of the
Initial Purchasers and in such denomination or denominations as the
Representative requests upon notice to the Company at least 36 hours prior to
the Closing Date, shall be delivered by or on behalf of the Company and the
Guarantors to the Representative, against payment by or on behalf of the Initial
Purchasers of the purchase price therefor by wire transfer (same day funds), to
such account or accounts as the Company shall specify prior to the Closing Date,
or by such means as the parties hereto shall agree prior to the Closing
Date.  The global certificates for the Notes shall be made available for
inspection by the Initial Purchasers no later than the business day preceding
the Closing Date.  Such delivery of and payment for the Securities shall be made
at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New
York at 10:00 A.M., New York time, on May 24, 2017, or at such other place, time
or date as the Initial Purchasers, on the one hand, and the Company, on the
other hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.”  The Company and the Guarantors will
make such certificate or certificates for the Securities available for checking
and packaging by the Representative at the offices of Deutsche Bank Securities
Inc. in New York, New York, or at such other place as Deutsche Bank Securities
Inc. may designate, at least 24 hours prior to the Closing Date.

Section 4.Offering by the Initial Purchasers.  

(a)The Initial Purchasers propose to make an offering of the Securities at the
price and upon the terms set forth in the Pricing Disclosure Package and the
Final Memorandum as soon as practicable after this Agreement is entered into and
as in the judgment of the Initial Purchasers is advisable.

(b)Each Initial Purchaser hereby represents and agrees that it has not used and
will not use, authorize the use of, refer to, or participate in the planning of
the use of, any written communication (as such term is defined in Rule 405) that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package and the Final
Memorandum, (ii) any written communication listed on Annex A hereto or prepared
pursuant to Section 5(c) below (including the Recorded Road Show), (iii) any
written communication prepared by such Initial Purchaser and approved in writing
in advance by the Company or (iv) any written communication that (A) contains
only (x) information describing the preliminary terms of the Securities or their
offering or (y) information that describes the final terms of the Securities or
their offering and that is included in or is subsequently

-11-

--------------------------------------------------------------------------------

 

included in the Final Memorandum, including by means of a pricing supplement in
the form of Annex A hereto, or (B) does not contain any material information
about the Company or any Guarantor or their securities and was provided by or on
behalf of the Company or any Guarantor that was not included in the Pricing
Disclosure Package or the Final Memorandum.

Section 5.Covenants of the Company and the Guarantors.  The Company and the
Guarantors, jointly and severally, covenant and agree with each of the Initial
Purchasers as follows:

(a)Until the later of (i) the completion of the distribution of the Securities
by the Initial Purchasers and (ii) the Closing Date (such date, the
“Distribution Completion Date”), the Company will not amend or supplement the
Pricing Disclosure Package and the Final Memorandum or otherwise distribute or
refer to any written communication (as defined under Rule 405 of the Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(other than the Pricing Disclosure Package, the Recorded Road Show and the Final
Memorandum) or file any report with the Commission under the Exchange Act unless
the Initial Purchasers shall previously have been advised and furnished a copy
for a reasonable period of time prior to the proposed amendment, supplement or
report and as to which the Initial Purchasers shall have given their consent
(such consent not to be unreasonably withheld, conditioned or delayed).  The
Company will promptly, upon the reasonable request of the Initial Purchasers or
counsel for the Initial Purchasers, make any amendments or supplements to the
Pricing Disclosure Package and the Final Memorandum that may be necessary or
advisable in connection with the resale of the Securities by the Initial
Purchasers.

(b)The Company and the Guarantors will cooperate with the Initial Purchasers in
arranging for the qualification of the Securities for offering and sale under
the securities or “Blue Sky” laws of such jurisdictions as the Initial
Purchasers may designate and will continue such qualifications in effect for as
long as may be necessary to complete the resale of the Securities and the
Guarantees; provided, however, that in connection therewith, none of the Company
and the Guarantors shall be required to qualify as a foreign corporation or to
execute a general consent to service of process in any jurisdiction or subject
itself to taxation in excess of a nominal dollar amount in any such jurisdiction
where it is not then so subject.

(c)(1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Securities, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Memorandum as then
amended or supplemented would include any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
for any other reason it is necessary at any time to amend or supplement the
Pricing Disclosure Package and the Final Memorandum to comply with applicable
law, the Company will promptly notify the Initial Purchasers thereof and will
prepare, at the expense of the Company, an amendment or supplement to the
Pricing Disclosure Package and the Final Memorandum that corrects such statement
or omission or effects such compliance and (2) if at any time prior to the
Closing Date (i) any event shall occur or condition shall exist as a result of
which any of the Pricing Disclosure Package as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or any Issuer
Written Communication would conflict with the Pricing Disclosure Package as then
amended or supplemented, or (ii) it is necessary to amend or supplement any of
the Pricing Disclosure Package so that any of the Pricing Disclosure Package or
any Issuer Written Communication will comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (a) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package or any Issuer
Written Communication (it being understood that any such amendments or
supplements may take the form of an amended or supplemented

-12-

--------------------------------------------------------------------------------

 

Final Memorandum)  as may be necessary so that the statements in any of the
Pricing Disclosure Package as so amended or supplemented will not, in light of
the circumstances under which they were made, be misleading or so that any
Issuer Written Communication will not conflict with the Pricing Disclosure
Package or so that the Pricing Disclosure Package or any Issuer Written
Communication as so amended or supplemented will comply with law.

(d)The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers such number of copies of the Pricing
Disclosure Package, any Issuer Written Communication and the Final Memorandum or
any amendment or supplement thereto as the Representative may reasonably
request.

(e)The Company will apply the net proceeds from the sale of the Notes
substantially consistent in all material respects with the description set forth
under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.

(f)Prior to the Distribution Completion Date, the Company will furnish to the
Initial Purchasers copies of all reports and other communications (financial or
otherwise) furnished by the Company to the Trustee or to the holders of the
Securities and, upon request, copies of any reports or financial statements
furnished to or filed by the Company with the Commission or any national
securities exchange on which any class of securities of the Company may be
listed.

(g)Prior to the Closing Date, the Company will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Company for any period subsequent to the period
covered  by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum.

(h)None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Securities in
a manner which would require the registration under the Act of the Securities.

(i)The Company and the Guarantors will not, and will not permit any of the
Subsidiaries or their respective Affiliates or persons acting on their behalf
to, (1) engage in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Act) in connection with the
offering of the Securities or (2) engage in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act.

(j)For so long as any of the Securities remain outstanding, the Company will
make available at its expense, upon request, to any holder of such Securities
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.

(k)The Company will use its commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.

(l)During the period beginning on the date hereof and continuing to the date
that is 90 days after the Closing Date, without the prior written consent of the
Representative, the Company and the Guarantors will not offer, sell, contract to
sell or otherwise dispose of, except as provided hereunder, any securities of
any of the Company and the Guarantors (or guaranteed by any of the Company and
the Guarantors) that are substantially similar to the Securities.

-13-

--------------------------------------------------------------------------------

 

(m)In connection with Securities offered and sold in an off shore transaction
(as defined in Regulation S), the Company and the Guarantors will not register
any transfer of such Securities not made in accordance with the provisions of
Regulation S and will not, except in accordance with the provisions of
Regulation S, if applicable, issue any such Securities (including any related
Guarantees) in the form of definitive securities.

(n)None of the Company and the Guarantors or any of their Affiliates will engage
in any directed selling efforts (as that term is defined in Regulation S) with
respect to the Securities.

(o)For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Securities are acquired by the
Company or any of its affiliates (as defined in Rule 144 under the Act), the
Company will not, and will not permit such affiliates to, sell any such
Securities except in a transaction registered under the Act.

(p)With respect to any 2019 Notes that remain outstanding and are not
repurchased in connection with the Tender Offer on the Closing Date, within two
business days of the Closing Date, the Company shall deliver to the trustee
under the 2019 Notes Indenture an irrevocable notice of redemption in accordance
with the provisions of the 2019 Notes Indenture (a copy of which shall be
delivered to the Initial Purchasers).

Section 6.Expenses.  The Company and the Guarantors, jointly and severally,
agree to pay all costs and expenses incident to the performance of its
obligations under this Agreement, whether or not the transactions contemplated
herein are consummated or this Agreement is terminated pursuant to Section 11
hereof, including all costs and expenses incident to (i) the printing, word
processing or other production of documents with respect to the transactions
contemplated hereby, including any costs of printing the Pricing Disclosure
Package and the Final Memorandum and any amendment or supplement thereto, and
any “Blue Sky” memoranda, (ii) all reasonable arrangements relating to the
delivery to the Initial Purchasers of copies of the foregoing documents,
(iii) the fees and disbursements of the counsel (including local and special
counsel), the accountants and any other experts or advisors retained by the
Company and the Guarantors, (iv) preparation (including printing),
authentication, issuance and delivery to the Initial Purchasers of the
Securities, (v) the qualification of the Securities under state securities and
“Blue Sky” laws, including filing fees and reasonable fees and disbursements of
outside counsel for the Initial Purchasers relating thereto and in connection
with such qualification and in connection with the preparation of any “Blue Sky”
memoranda and any supplements thereto, (vi) expenses incurred by the Company and
the Guarantors in connection with the “roadshow” and any other meetings with
prospective investors in the Securities; provided that the cost of any aircraft
chartered in connection with such roadshow shall be payable 50% by the Company
and 50% by the Initial Purchasers, (vii) fees and expenses of the Trustee
including reasonable fees and expenses of counsel to the Trustee, (viii) any
fees charged by investment rating agencies for the rating of the Securities,
(ix) the cost of any advertising approved by the Initial Purchasers and the
Company in connection with the Securities, (x) any stamp or transfer taxes in
connection with the original issuance and sale of the Notes and (xi) all other
costs and expenses incident to the performance by the Company and the Guarantors
of their respective obligations hereunder.  Except as provided in this Section 6
and Section 9, the Initial Purchasers shall pay their own expenses, including
the fees and disbursements of their counsel unless otherwise agreed by the
parties.  If the sale of the Securities provided for herein is not consummated
because of any failure, refusal or inability on the part of the Company or the
Guarantors to perform all obligations and satisfy all conditions on their part
to be performed or satisfied hereunder (other than solely by reason of a default
by the Initial Purchasers of their obligations hereunder after all conditions
hereunder have been satisfied in accordance herewith), the Company and the
Guarantors jointly and severally agree to promptly reimburse the Initial
Purchasers upon demand for all reasonable and documented out-of-pocket expenses
(including reasonable fees, disbursements and charges of Cahill Gordon & Reindel
llp, counsel for the Initial Purchasers) that

-14-

--------------------------------------------------------------------------------

 

shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and sale of the Securities.

Section 7.Conditions of the Initial Purchasers’ Obligations.  The obligation of
the Initial Purchasers to purchase and pay for the Securities shall, in their
sole discretion, be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:

(a)On the Closing Date, the Initial Purchasers shall have received the opinion
and negative assurance letter, dated as of the Closing Date and addressed to the
Initial Purchasers, of Jones Walker LLP, special counsel for the Company, in
form and substance reasonably satisfactory to counsel for the Initial
Purchasers, and substantially as set forth in Annex B-1 and B-2, respectively,
hereto.  In rendering such opinion, Jones Walker LLP shall have received and may
rely upon such certificates and other documents and information as it may
reasonably request to pass upon such matters.

(b)On the Closing Date, the Initial Purchasers shall have received the opinion
and negative assurance letter, in form and substance reasonably satisfactory to
the Initial Purchasers, dated as of the Closing Date and addressed to the
Initial Purchasers, of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, with respect to certain legal matters relating to this Agreement and
such other related matters as the Initial Purchasers may reasonably require.  In
rendering such opinion, Cahill Gordon & Reindel LLP shall have received and may
rely upon such certificates and other documents and information as it may
reasonably request to pass upon such matters.

(c)On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance reasonably satisfactory to counsel for the Initial Purchasers with
respect to the audited and any unaudited financial information in the Pricing
Disclosure Package.  On the Closing Date, the Initial Purchasers shall have
received from the Independent Accountants a comfort letter dated the Closing
Date, in form and substance reasonably satisfactory to counsel for the Initial
Purchasers, which shall refer to the comfort letter dated the date hereof and
reaffirm or update as of a more recent date, the information stated in the
comfort letter dated the date hereof and similarly address the audited and any
unaudited financial information in the Final Memorandum.

(d)The representations and warranties of the Company and the Guarantors
contained in this Agreement shall be true and correct, in all material respects,
on and as of the Time of Execution and on and as of the Closing Date as if made
on and as of the Closing Date; provided, that each such representation or
warranty that contains a materiality qualification in the text of such
representation or warranty shall be true and correct in all respects; the
statements of the Company’s and the Guarantors’ officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct, in all material respects, on and as of the date made and on and as of
the Closing Date; the Company and the Guarantors shall have performed all
covenants and agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date; and, except as
described in the Pricing Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto after the date hereof), subsequent to the
date of the most recent financial statements in such Pricing Disclosure Package
and the Final Memorandum, there shall have been no event or development, and no
information shall have become known, that, individually or in the aggregate, has
or would be reasonably expected to have a Material Adverse Effect.

(e)The sale of the Securities hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

-15-

--------------------------------------------------------------------------------

 

(f)Subsequent to the date of the most recent financial statements in the Pricing
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto after the date hereof), none of the Company or any of the
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute, slow
down or work stoppage or from any legal or governmental proceeding, order or
decree, which loss or interference, individually or in the aggregate, has or
would be reasonably expected to have a Material Adverse Effect.

(g)The Representative shall have received a certificate from the Company, dated
the Closing Date, signed on behalf of the Company by its (i) Chief Executive
Officer, President or any Senior Vice President or executive officer and (ii)
Chief Financial Officer, Controller, Treasurer or principal financial or
accounting officer to the effect that to such officers’ knowledge after due
inquiry:

(i)the representations and warranties of the Company and the Guarantors
contained in this Agreement are true and correct, in all material respects, on
and as of the Time of Execution and on and as of the Closing Date; provided,
that each such representation or warranty that contains a materiality
qualification in the text of such representation or warranty shall be true and
correct in all respects, and the Company and the Guarantors have performed all
covenants and agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date;

(ii)at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or  supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known to the Company or any Guarantor, that, individually or in the aggregate,
has or would be reasonably expected to have a Material Adverse Effect; and

(iii)the sale of the Securities hereunder has not been enjoined (temporarily or
permanently).

(h)On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Company and the Guarantors, and
such agreement shall be in full force and effect.

(i)On the Closing Date, the Initial Purchasers shall have received the Indenture
executed by the Company, the Guarantors and the Trustee, and such agreement
shall be in full force and effect at all times from and after the Closing Date.

(j)The Notes shall be eligible for clearance and settlement through The
Depository Trust Company.

(k)On the Closing Date, the Initial Purchasers shall have received an amendment
to the Company’s revolving credit and security agreement, as amended, to allow
for the offering of the Notes and the incurrence of debt under the Indenture
executed by the Company, the Guarantors and the lenders party thereto.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company.

-16-

--------------------------------------------------------------------------------

 

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the
Representative and counsel for the Initial Purchasers.  The Company and the
Guarantors shall furnish to the Representative such conformed copies of such
documents, opinions, certificates, letters, schedules and instruments in such
quantities as the Representative shall reasonably request.

Section 8.Offering of Notes; Restrictions on Transfer.  (a)  Each of the Initial
Purchasers agrees with the Company and the Guarantors (as to itself only) that
(i) it has not and will not solicit offers for, or offer or sell, the Securities
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Act; and (ii) it will solicit
offers for the Securities only from, and will offer the Securities only to (A)
inside the United States, persons whom the Initial Purchasers reasonably believe
to be qualified institutional buyers, as defined by Regulation D of the Act
(“QIB”) or, if any such person is buying for one or more institutional accounts
for which such person is acting as fiduciary or agent, only when such person has
represented to the Initial Purchasers that each such account is a QIB, to whom
notice has been given that such sale or delivery is being made in reliance on
Rule 144A, and, in each case, in transactions under Rule 144A and (B) outside
the United States, to persons other than U.S. persons (“non-U.S. purchasers,”
which term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for non-U.S. beneficial owners (other
than an estate or trust)); provided, however, that, in the case of this clause
(B), in purchasing such Securities such persons are deemed to have represented
and agreed as provided under the caption “Transfer Restrictions” contained in
the Preliminary Memorandum and the Final Memorandum.

(b)Each of the Initial Purchasers represents and warrants (as to itself only)
with respect to sales outside the United States that (i)  the Securities have
not been and will not be sold within the United States or to, or for the account
or benefit of, U.S. persons except in accordance with Regulation S under the Act
or pursuant to an exemption from the registration requirements of the Act; and
(ii) it will sell the Securities (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 of Regulation S and,
accordingly, neither it nor any persons acting on its behalf have engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities, and any such persons have complied and will
comply with the offering restrictions requirement of Regulation S.

(c)Each Initial Purchaser, severally and not jointly, represents and warrants
and agrees with the Company and the Guarantors that:

(i)in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State it has not made and will not make an
offer of the Notes in that Relevant Member State other than (i) to any legal
entity which a qualified investor as defined in the Prospectus Directive, (ii)
to fewer than 100, or, if the Relevant Member State has implemented the relevant
provision of the 2010 PD Amending Directive, 150, natural or legal persons
(other than qualified investors as defined in the Prospectus Directive), as
permitted under the Prospectus Directive, subject to obtaining the prior consent
of the representatives of the Initial Purchasers for any such offer, or (iii) in
any other circumstances falling within Article 3(2) of the Prospectus Directive,
provided that no such offer of Securities shall require the Company to publish a
prospectus pursuant to Article 3 of the Prospectus Directive or supplement a
prospectus pursuant to Article 16 of the Prospectus Directive.  For the purposes
of this provision, the expression an “offer of Notes to the public” in relation
to any Notes in any Relevant Member State means the communication in any

-17-

--------------------------------------------------------------------------------

 

form and by any means of sufficient information on the terms of the offer and
the Notes to be offered so as to enable an investor to decide to purchase or
subscribe to the Notes, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State, the
expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including the 2010 PD Amending Directive, to the extent implemented in
the Relevant Member State), and includes any relevant implementing measure in
each Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU;

(ii)it is a person whose ordinary activities involve it in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
its business and (ii) it has not offered or sold and will not offer or sell the
Notes other than to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or as agent) for the
purposes of their businesses or who it is reasonable to expect will acquire,
hold, manage or dispose of investments (as principal or agent) for the purposes
of their businesses where the issue of the Notes would otherwise constitute a
contravention of Section 19 of the Financial Services and Markets Act of 2000
(the “FSMA”) by the Company;

(iii)it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Company;

(iv)it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom; and

(v)the offer in the Netherlands of the Notes is exclusively limited to persons
established, domiciled or resident in the Netherlands who are professional
market parties within the meaning of the Dutch Financial Supervision Act (Wet op
het financieel toezicht), as amended from time to time (which include banks,
stockbrokers, insurance companies, pension funds, other institutional investors,
finance companies and treasury departments of large enterprises).

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9.Indemnification and Contribution.  (a)  The Company and the Guarantors
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, the Affiliates, directors, officers, employees and agents of such
Initial Purchaser, and each person, if any, who controls such Initial Purchaser
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject under the Act, the Exchange Act or other
U.S. federal or state statutory law or regulation, at common law or otherwise,
insofar as any such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon the following:

(i)any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

-18-

--------------------------------------------------------------------------------

 

(ii)the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers and each such affiliate,
director, officer or employee and each such controlling person for any legal or
other expenses reasonably incurred by the Initial Purchasers and each such
affiliate, director, officer or employee or such controlling person in
connection with investigating, defending against or appearing as a third-party
witness in connection with any such loss, claim, damage, liability or action;
provided, however, that the Company and the Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage, or liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in the Pricing Disclosure Package, any Issuer
Written Communication or Final Memorandum or any amendment or supplement thereto
in reliance upon and in conformity with written information concerning the
Initial Purchasers furnished to the Company and the Guarantors by the Initial
Purchasers through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of the Initial Purchasers consists of the information described as such in
Section 12 hereof.  The indemnity provided for in this Section 9 will be in
addition to any liability that the Company and the Guarantors may otherwise have
to the indemnified parties.  The Company shall not be liable under this
Section 9 for any settlement of any claim or action effected without its prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.

(b)Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company and the Guarantors, their respective directors,
officers and each person, if any, who controls the Company or any Guarantor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities to which the Company or any
Guarantor or any such director, officer or controlling person may become subject
under the Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto, or (ii) the omission or
the alleged omission to state therein a material fact required to be stated in
the Pricing Disclosure Package, any Issuer Written Communication or Final
Memorandum or any amendment or supplement thereto, or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information concerning such Initial Purchaser, furnished to the Company by the
Initial Purchasers through the Representative specifically for use therein, it
being understood and agreed that the only such information furnished by or on
behalf of the Initial Purchasers consists of the information described as such
in Section 12 hereof; and subject to the limitation set forth immediately
preceding this clause, will reimburse, as incurred, any legal or other expenses
reasonably incurred by the Company or any Guarantor or any such director,
officer or controlling person in connection with investigating or defending
against or appearing as a third party witness in connection with any such loss,
claim, damage, liability or action in respect thereof.  The indemnity provided
for in this Section 9 will be in addition to any liability that the Initial
Purchasers may otherwise have to the indemnified parties.  The Initial
Purchasers shall not be liable under this Section 9 for any settlement of any
claim or action effected without their consent, which shall not be unreasonably
withheld.

(c)Promptly after receipt by an indemnified party under this Section 9 of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section 9, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party of the commencement thereof in

-19-

--------------------------------------------------------------------------------

 

writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) or (b) above.  In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel (including local counsel) reasonably satisfactory to such
indemnified party; provided, however, that if (i) the use of counsel (including
local counsel) chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel (including in-house counsel) that there may be one
or more legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory  to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action or (iv) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party, then, in each such case, the indemnifying party shall
not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel (including local counsel) to defend such
action on behalf of such indemnified party or parties.  After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless the indemnified
party shall have employed separate counsel in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that in connection
with such action the indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of paragraph (a) of this Section 9 or the Company and the
Guarantors in the case of paragraph (b) of this Section 9, representing the
indemnified parties under such paragraph (a) or paragraph (b), as the case may
be, who are parties to such action or actions).  All fees and expenses
reimbursed pursuant to this paragraph (c) shall be reimbursed as they are
incurred.  After such notice from the indemnifying party to such indemnified
party, the indemnifying party will not be liable for the costs and expenses of
any settlement of such action effected by such indemnified party without the
prior written consent of the indemnifying party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such indemnified party
waived in writing its rights under this Section 9, in which case the indemnified
party may effect such a settlement without such consent.  No indemnifying party
shall, without the prior written consent of the indemnified party, such consent
not to be unreasonably withheld, conditioned or delayed, effect any settlement
or compromise of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party, or indemnity could have been
sought hereunder by any indemnified party, unless such settlement (A) includes
an unconditional written release of the indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

(d)In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying

-20-

--------------------------------------------------------------------------------

 

party, in order to provide for just and equitable contribution, shall contribute
to the amount paid or payable by such indemnified party as a result of such
losses, claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other, from the offering of the Securities or (ii) if the allocation
provided by the foregoing clause (i) is not permitted by applicable law, not
only such relative benefits but also the relative fault of the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof).  The relative benefits received by the Company and the
Guarantors, on the one hand, and any Initial Purchaser, on the other, shall be
deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses) received by the Company and the Guarantors bear to
the total discounts and commissions received by such Initial Purchaser.  The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by any of the Company and the Guarantors, on the one hand, or such
Initial Purchaser, on the other, the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission
or alleged statement or omission, and any other equitable considerations
appropriate in the circumstances.  The Company, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this
paragraph (d).  Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company or any Guarantor, each
officer of the Company or any Guarantor and each person, if any, who controls
the Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, shall have the same rights to contribution as the Company and the
Guarantors.

(e)The Initial Purchasers’ obligations pursuant to this Section 9 are several,
and not joint, in proportion to their respective commitments as set forth
opposite their names in Schedule 1.

Section 10.Survival Clause.  The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company and the
Guarantors, their officers and the Initial Purchasers set forth in this
Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company or any Guarantor, any of their respective officers or
directors, the Initial Purchasers or any controlling person referred to in
Section 9 hereof and (ii) delivery of and payment for the Securities.  The
respective agreements, covenants, indemnities and other statements set forth in
Sections 6, 9, 10 and 15 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.

Section 11.Termination.  (b)  This Agreement may be terminated in the sole
discretion of the Initial Purchasers by notice to the Company given prior to the
Closing Date in the event that the Company and the Guarantors shall have failed,
refused or been unable to perform all obligations

-21-

--------------------------------------------------------------------------------

 

and satisfy all conditions on its part to be performed or satisfied hereunder at
or prior thereto or, if at or prior to the Closing Date,

(i)any of the Company or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Initial Purchasers, has had or has a Material Adverse Effect, or there shall
have been, in the sole judgment of the Initial Purchasers, any event or
development that, individually or in the aggregate, has or could be reasonably
likely to have a Material Adverse Effect (including without limitation a change
in control of the Company or the Subsidiaries), except in each case as described
in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto);

(ii)trading in securities of the Company or in securities generally on the New
York Stock Exchange or the NASDAQ Global Market shall have been suspended or
materially limited or minimum or maximum prices shall have been established on
any such exchange or market;

(iii)a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;

(iv)there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or (C)
above and in the sole judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities as
contemplated by the Pricing Disclosure Package and the Final Memorandum; or

(v)any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).

(b)Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 12.Information Supplied by the Initial Purchasers.  The statements set
forth in the third sentence of the sixth paragraph and the eighth paragraph
under the heading “Private Placement” in the Preliminary Memorandum and the
Final Memorandum (to the extent such statements relate to the Initial
Purchasers) constitute the only information furnished by the Initial Purchasers
to the Company and the Guarantors for the purposes of Sections 2(a) and 9
hereof.

Section 13.Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail on the Closing Date to purchase the Notes
which it or they are obligated to purchase under this Agreement (the “Defaulted
Securities”), the Representative shall have the right, within 24 hours
thereafter, to make arrangements for one or more of the non-defaulting Initial
Purchasers, or any other Initial Purchasers, to purchase all, but not less than
all, of the Defaulted Securities in such

-22-

--------------------------------------------------------------------------------

 

amounts as may be agreed upon and upon the terms herein set forth; if, however,
the Representative shall not have completed such arrangements within such
24-hour period, then:

(a)if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Notes to be purchased hereunder, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

(b)if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Notes to be purchased hereunder and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Notes are not
made within 72 hours after the default, this Agreement shall terminate without
liability on the part of any non-defaulting Initial Purchaser or the Company,
except as provided in Section 10 hereof.

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement, either the Representative or the Company shall have the right to
postpone the Closing Date for a period not exceeding seven days in order to
effect any required changes in the Pricing Disclosure Package and the Final
Memorandum or in any other documents or arrangements. As used herein, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section.

Section 14.Notices.  All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention:  Leveraged
Debt Capital Markets, Second Floor, with a copy to the attention of the General
Counsel, 36th Floor; and if sent to the Company, shall be delivered or sent by
mail, telex or facsimile transmission to the Company at Great Lakes Dredge &
Dock Corporation, 2122 York Road, Oak Brook, IL 60523, Attention:  Mark W.
Marinko, Senior Vice President and Chief Financial Officer, (fax: [REDACTED]),
with a copy to the attention of Kenneth J. Najder, Jones Walker LLP, 201 St.
Charles Avenue, Suite 5100, New Orleans, Louisiana 70170 (fax: [REDACTED]).

All such notices and communications shall be deemed to have been duly
given:  when delivered by hand, if personally delivered; five business days
after being deposited in the mail, postage prepaid, if mailed; and one business
day after being timely delivered to a next-day air courier.

Section 15.Successors.  This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Guarantors and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company and the Guarantors contained in Section 9 of
this Agreement shall also be for the benefit of any person or persons who
control the Initial Purchasers within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 9 of this Agreement shall also be for the
benefit of the directors of the Company and the Guarantors, their respective
officers and any person or persons who control the Company or any Guarantor
within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act.  No purchaser of Securities from the Initial Purchasers will be deemed a
successor because of such purchase.

-23-

--------------------------------------------------------------------------------

 

Section 16.APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 17.No Advisory or Fiduciary Responsibility.  The Company and the
Guarantors acknowledge and agree that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, (ii) in connection therewith and with the process
leading to such transaction the Initial Purchasers is acting solely as a
principal and not the agent or fiduciary of the Company or any Guarantor, (iii)
no Initial Purchaser have assumed an advisory or fiduciary responsibility in
favor of the Company or any Guarantor with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company or any Guarantor on
other matters) or any other obligation to the Company except the obligations
expressly set forth in this Agreement and (iv) the Company has consulted its own
legal and financial advisors to the extent it deemed appropriate.  The Company
and each Guarantor agrees that it will not claim that such Initial Purchaser has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Company or any Guarantor, in connection with such
transaction or the process leading thereto.

Section 18.Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement or any certificate delivered
hereunder by facsimile transmission or e-mail transmission (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement or such certificate.

Section 19.Acts of Representative.  Any actions by the Initial Purchasers may be
taken by the Representative on behalf of the Initial Purchasers, and any such
actions taken by the Representative shall be binding on the Initial Purchasers.

Section 20.Integration.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.

[Signature Pages Follow]

 

-24-

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement among the Company, the Guarantors
and the Initial Purchasers.

 

Very truly yours,

 

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

By:

/s/ KATHERINE M. O’HALLORAN

 

Name:

Katherine M. O’Halloran

 

Title:

Vice President, Corporate Controller,

 

Treasurer & Assistant Secretary

 

Great Lakes Dredge & Dock Company, LLC

 

 

By:

/s/ KATHERINE M. O’HALLORAN

 

Name:

Katherine M. O’Halloran

 

Title:

Vice President, Controller and Treasurer

 

Great Lakes Dredge & Dock

Environmental, Inc.

 

 

By:

/s/ KATHERINE M. O’HALLORAN

 

Name:

Katherine M. O’Halloran

 

Title:

Treasurer

 

NASDI Holdings, LLC

 

By:

/s/ KATHERINE M. O’HALLORAN

 

Name:

Katherine M. O’Halloran

 

Title:

Treasurer

 

GREAT LAKES ENVIRONMENTAL &

INFRASTRUCTURE, LLC

 

 

By:

/s/ KATHERINE M. O’HALLORAN

 

Name:

Katherine M. O’Halloran

 

Title:

Treasurer

 

 

GREAT LAKES ENVIRONMENTAL &

INFRASTRUCTURE SOLUTIONS, LLC

 

 

By:

/s/ KATHERINE M. O’HALLORAN

 

Name:

Katherine M. O’Halloran

 

Title:

Treasurer

 




 

Signature Page to Purchase Agreement

--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

 

DEUTSCHE BANK SECURITIES INC., as representative for itself and the other
several Initial Purchasers

 

By:

/s/ PATRICK GALLAGER

 

Name:

Patrick Gallager

 

Title:

Director

 

 

 

By:

/s/ CHRISTOPHER BLUM

 

Name:

Christopher Blum

 

Title:

Managing Director

 

 

 

 

 

Signature Page to Purchase Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Initial Purchaser

Principal Amount of Notes

Deutsche Bank Securities Inc.

$138,125,000

SunTrust Robinson Humphrey, Inc.

$138,125,000

PNC Capital Markets LLC

$32,500,000

KKR Capital Markets LLC

$8,125,000

Robert W. Baird & Co. Incorporated

$8,125,000

 

 

Total

$325,000,000

 

 

Schedule 1-1

--------------------------------------------------------------------------------

 

SCHEDULE 2

Subsidiaries of the Company

Name

Jurisdiction of Incorporation or Formation

Dawson Marine Services Company

Delaware

Fifty-Three Dredging Corporation

New Jersey

GLDD Mexicana, S. de R.L. de C.V.

Mexico

Great Lakes Dredge & Dock Australia Pty. Ltd.

Australia

Great Lakes Dredge & Dock (Bahamas) Ltd.

Bahamas

Great Lakes Dredge & Dock do Brasil Ltda.

Brazil

Great Lakes Dredge & Dock Company, LLC*

Delaware

Great Lakes Dredge & Dock Environmental, Inc.*

Delaware

Great Lakes Dredge & Dock India Private Limited

India

Great Lakes Environmental & Infrastructure Solutions, LLC*

Delaware

Lydon Dredging & Construction Company, Ltd.

Canada

NASDI Holdings, LLC*

Delaware

Terra Contracting Services, LLC

Delaware

Terra Fluid Management, LLC

Delaware

Great Lakes Environmental & Infrastructure, LLC*

Delaware

 

 

* Indicates that the Subsidiary is a Guarantor under the Agreement.

 

 

Schedule 2-1

--------------------------------------------------------------------------------

 

SCHEDULE 2(b)

Equity Interests and Joint Ventures

(1)

Great Lakes Dredge & Dock Company, LLC owns a 50% equity interest in Amboy
Aggregates joint venture.

(2)

Great Lakes Dredge & Dock Environmental, Inc. owns 50% of the membership
interests of TerraSea Environmental Solutions LLC, a Delaware limited liability
company.

(3)

Great Lakes Environmental & Infrastructure, LLC owns:

 

(a)

a 50% interest in North Star/Great Lakes E&I JV (California)

(b)  a 50% interest in Great Lakes E&I/Inquip JV (California); and

 

(c)

a 50% interest in Nordic/Great Lakes E&I JV (California).

(4)

Terra Contracting Services, LLC owns:

 

(a)

a 50% interest in Ryba Marine Construction Co/Terra Contracting Services, LLC
(Michigan)

 

(b)

a 50% interest in ANA-Terra, JV (Colorado)

 

 

Schedule 2(b)-1

--------------------------------------------------------------------------------

 

ANNEX A

1.

Additional Time of Execution Information

 

 

Pricing Supplement, dated May 18, 2017

 

 

 

Annex A-1

--------------------------------------------------------------------------------

 

Pricing Supplement

 

[See Attached].

 

Annex A-2

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Pricing Supplement Dated May 18, 2017 to

Preliminary Offering Memorandum Dated May 12, 2017

 

$325,000,000

[g201705242114230101647.jpg]

Great Lakes Dredge & Dock Corporation

8.000% Senior Notes due 2022

This Pricing Supplement should be read together with, and is qualified in its
entirety by reference to, the Issuer’s above-referenced Preliminary Offering
Memorandum.  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.

The issuance and sale of the notes have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being offered only to
(1) persons reasonably believed to be “qualified institutional buyers” as
defined in Rule 144A under the Securities Act and (2) persons outside the United
States in compliance with Regulation S under the Securities Act.

Unless otherwise indicated, capitalized terms used but not defined herein have
the meaning assigned to such terms in the Preliminary Offering Memorandum.

Issuer:

Great Lakes Dredge & Dock Corporation (the “Issuer”)

Aggregate Principal Amount:

$325,000,000

Gross Cash Proceeds to the Issuer:

$325,000,000

Designation of Securities:

8.000% Senior Notes due 2022

Final Maturity Date:

May 15, 2022

Issue Price:

100.000%, plus accrued interest, if any, from the Settlement Date

Coupon:

8.000%

Yield to Maturity:

8.000%

Annex A-3

--------------------------------------------------------------------------------

 

Spread to Treasury

Security:

624 bps

Benchmark Security:

1.875% U.S. Treasury bond due April 30, 2022

Interest Payment Dates:

May 15 and November 15

First Interest Payment Date:

November 15, 2017

Optional Redemption:

The Issuer may, from time to time, at its option, redeem the notes, in whole or
in part, at any time, on and after May 15, 2020, upon not less than 15 nor more
than 60 days’ notice, at the redemption prices (expressed as a percentage of
principal amount) set forth below, plus accrued and unpaid interest thereon, if
any, to the redemption date, if redeemed during the twelve-month period
beginning on May 15 of the years indicated below:

 

 

Date

Price

 

2020

104.000%

 

2021 and thereafter

100.000%

 

 

At any time, from time to time, prior to May 15, 2020, the Issuer may redeem the
notes, in whole or in part, upon not less than 15 nor more than 60 days’ notice,
in cash, at a redemption price equal to 100% of the principal amount of the
notes redeemed plus the Applicable Premium as of, and accrued and unpaid
interest, if any, to the Redemption Date, subject to the rights of the holders
of record on the relevant record date to receive interest due on the relevant
interest payment date.

Optional Redemption with Equity Proceeds:

In addition, on one or more occasions before May 15, 2020, the Issuer may use
net cash proceeds of one or more Equity Offerings to redeem up to 35% of the
original principal amount of the notes at a redemption price of 108.000% of
their principal amount, plus accrued and unpaid interest and Additional
Interest, if any, thereon.

Change of Control:

101%

Initial Purchasers:

Deutsche Bank Securities Inc.

SunTrust Robinson Humphrey, Inc.

PNC Capital Markets LLC

KKR Capital Markets LLC

Robert W. Baird & Co. Incorporated

 

Trade Date:

May 18, 2017

Annex A-4

--------------------------------------------------------------------------------

 

Settlement Date:

May 24, 2017 (T+4)

The Issuer expects that delivery of the notes will be made against payment
therefor on or about May 24, 2017 which will be the fourth business day
following the date of pricing of the notes, or “T+4.” Under Rule 15c6-1 of the
Exchange Act, trades in the secondary market generally are required to settle in
three business days, unless the parties to any such trade expressly agree
otherwise. Accordingly, purchasers who wish to trade notes on the date of
pricing will be required, by virtue of the fact that the Notes initially

will settle in T+4, to specify an alternate settlement cycle at the time of any
such trade to prevent a failed settlement. Purchasers of notes who wish to trade
Notes on the date of pricing should consult their own advisors.

Distribution:

144A  and Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

CUSIP/ISIN Numbers:

144A CUSIP: 390607 AD1

144A ISIN: US390607 AD15

 

Regulation S CUSIP: U39023 AF0

Regulation S ISIN: USU39023AF07

Trustee:

Wells Fargo Bank, National Association

Changes from Preliminary Offering Memorandum:

Each reference to December 22, 2003 in clause (3) of the first paragraph and
clause (6) of the second paragraph of the “Limitation on Restricted Payments”
covenant in the “Certain Covenants” section under the heading “Description of
Notes” is hereby replaced with January 1, 2017.

The reference to October 1, 2003 in clause (3)(A) of the first paragraph of the
“Limitation on Restricted Payments” covenant in the “Certain Covenants” section
under the heading “Description of Notes” is hereby replaced with January 1,
2017.

 

The information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these securities or the offering.  Please refer
to the Preliminary Offering Memorandum for additional information.

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act, and to
persons outside the United States in compliance with Regulation S under the
Securities Act.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction where the
offering is prohibited, where the person making the offer is not qualified to do
so, or to any person who cannot legally be offered the securities.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

 

Annex A-5

--------------------------------------------------------------------------------

 

ANNEX B-1

 

Form of Jones Walker LLP Legal Opinion

It is understood that the opinion will include customary qualifications and
comments that are, in each case, satisfactory to the Initial Purchasers and
counsel for the Initial Purchasers.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the opinion delivered
pursuant to Section 7(a).

 

1.

Each Opinion Party (a) is a corporation or limited liability company, as
applicable, validly existing and in good standing under the laws of the State of
Delaware, and (b) has the requisite corporate or limited liability company, as
applicable, power and authority to own, lease and operate its properties and to
conduct its business as described in each of the Pricing Disclosure Package and
the Final Memorandum.

 

2.

Each Opinion Party has the requisite corporate or limited liability company, as
applicable, power and authority to execute, deliver and perform its obligations
under each of the Execution Documents, to the extent it is a party thereto.

 

3.

The Purchase Agreement has been duly authorized, executed and delivered by or on
behalf of each Opinion Party.

 

4.

The Indenture has been duly authorized, executed and delivered by each Opinion
Party, and constitutes the valid and binding obligation of each Opinion Party,
enforceable against such Opinion Party in accordance with its terms.  The
Indenture conforms in all material respects with the requirements of the TIA and
the rules and regulations of the U.S. Securities and Exchange Commission
applicable to an indenture that is qualified thereunder.

 

5.

The Registration Rights Agreement has been duly authorized, executed and
delivered by each Opinion Party and constitutes the valid and binding obligation
of each Opinion Party, enforceable against such Opinion Party in accordance with
its terms.

 

6.

The Notes have been duly authorized, executed and delivered by or on behalf of
the Company, and, when issued and authenticated on behalf of the Trustee in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers today in accordance with the terms of the Purchase Agreement,
(a) the Notes will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, and will be
entitled to the benefits of the Indenture, and (b) each Guarantor’s Guarantee
pursuant to the Indenture will constitute the valid and binding obligation of
such Guarantor, enforceable against such Guarantor in accordance with its terms.

 

7.

The Company has all requisite corporate power to authorize and issue the
Exchange Notes and the issuance of the Exchange Notes have been duly authorized
by or on behalf of the Company, and, when issued and authenticated on behalf of
the Trustee in accordance with the terms of the Indenture and the Registration
Rights Agreement, (a) the Exchange Notes will be duly executed and will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, and will be entitled to the benefits of
the Indenture, and (b) each Guarantor’s guarantee of the Exchange Notes pursuant
to the Indenture will constitute the valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with the terms of
the Indenture.

 

8.

No Governmental Approval is required to be obtained or taken by any Opinion
Party to authorize, or is required in connection with, the execution and
delivery by any Opinion Party of each Execution Document to which it is a party
or the issuance and sale today by the Opinion Parties of the Securities

Annex B-1-1

--------------------------------------------------------------------------------

 

in accordance with the terms of the Purchase Agreement, the Indenture and the
Registration Rights Agreement except: (a) such Governmental Approvals as have
previously been obtained or taken; (b) Governmental Approvals that, individually
or in the aggregate, if not made or obtained could not reasonably be expected to
have a Material Adverse Effect; and (c) Governmental Approvals not required to
consummate the transactions occurring on the date hereof but required to be
obtained or taken after the date hereof (i) to enable any Opinion Party to
comply with requirements of applicable law, including those required to maintain
existence and, if applicable, good standing of such Opinion Party and (ii) in
the ordinary course of business in connection with the performance by such
Opinion Party of its obligations under certain covenants contained in the
Execution Documents.

 

9.

The execution and delivery by each Opinion Party of the Execution Documents to
which it is a party, and the performance by each Opinion Party of its
obligations under such Execution Documents, do not, and the issuance and sale
today by the Opinion Parties of the Securities in accordance with the terms of
the Purchase Agreement and the Indenture will not: (a) violate the
Organizational Documents of such Opinion Party; (b) violate any Covered Law to
which such Opinion Party is subject; (c) violate any judgment, order or decree
of any Governmental Authority listed on Schedule 1 hereto; or (d) result in a
breach of or constitute a default under any agreement listed on Scheduled 2
hereto (collectively, the “Material Agreements” and individually, a “Material
Agreement”), but excluding any violation of any Material Agreement which (i) is
not readily ascertainable from the face of such Material Agreement or (ii)
arises under or is based upon (A) any cross-default or similar provision
contained in such Material Agreement insofar as it relates to a default, event
of default, violation or similar event or circumstance under any agreement,
instrument, document, decree or order not identified to us, (B) any covenant or
other provision of a financial or numerical nature or which requires any
computation or any subjective determination to be made by any party or (C) the
occurrence of a “material adverse effect” or “material adverse change” or words
or concepts to similar effect.

 

10.

No Opinion Party is, and, on the date hereof after giving effect to the offering
and sale of the Securities and the use of the proceeds therefrom in the manner
contemplated by the Purchase Agreement and the Final Memorandum, will be,
required to be registered as an “investment company,” as that term is defined in
the 1940 Act.

 

11.

The statements set forth in the Pricing Disclosure Package and the Final
Memorandum (a) under the caption “Description of Notes”, insofar as such
statements purport to summarize certain provisions of the Indenture and the
Securities, (b) under the caption “Exchange Offer; Registration Rights”, insofar
as such statements purport to summarize certain provisions of the Registration
Rights Agreement, and (c) under the captions “Risk Factors”, “Competitive
Strengths”, “Competition” and “Government Regulations”, relating to the Maritime
Laws, insofar as such statements purport to summarize provisions of the Maritime
Laws, are accurate in all material respects.

 

12.

Subject to the assumptions, qualifications and limitations set forth in the
Pricing Disclosure Package and the Final Memorandum, the statements of United
States federal income tax law under the heading “Certain United States Federal
Income Tax Considerations” in the Pricing Disclosure Package and the Final
Memorandum, as they relate to the Securities, are accurate in all material
respects.

 

13.

Assuming the accuracy of the representations, warranties and agreements of the
Opinion Parties, the Representative and the Initial Purchasers contained in the
Purchase Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers or in connection with the
initial resale of the Securities by the Initial Purchasers to the subsequent
purchasers, in accordance with the Purchase Agreement and in the manner
contemplated by the Purchase Agreement and the Final Memorandum, to register the
Securities under the 1933 Act.  We express no opinion as to any subsequent
resale of any Security.

 

Annex B-1-2

--------------------------------------------------------------------------------

 

ANNEX B-2

 

Form of Jones Walker LLP Negative Assurance Letter

It is understood that the negative assurance letter will include customary
assumptions, qualifications, exceptions and comments that are, in each case,
satisfactory to the Initial Purchasers and counsel for the Initial
Purchasers.  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the letter delivered pursuant to Section
7(a).

 

Because the primary purpose of our professional engagement as special corporate
and securities counsel was not to establish or confirm factual matters, and
because many determinations involved in the preparation of the Pricing
Disclosure Package and the Final Memorandum (including documents incorporated by
reference therein) are of a wholly or partially non-legal character, we are not,
except to the extent otherwise explicitly indicated in numbered Sections 4.11
and 4.12 of our other letter furnished to you on the date hereof under Section
7(a) of the Purchase Agreement, passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Pricing Disclosure Package and the
Final Memorandum, and we make no representation that we have independently
verified the accuracy, completeness or fairness of such statements or that the
actions taken in connection with the preparation of the Pricing Disclosure
Package and the Final Memorandum (including the actions described in the next
paragraph) were sufficient to cause such statements to be accurate, complete or
fair.

In the course of acting as special corporate and securities counsel to the
Company in connection with the Offering, we have participated in the preparation
of the Pricing Disclosure Package and the Final Memorandum and have participated
in telephone conferences with officers and other representatives of the Company
and the Guarantors, representatives of the independent public accountants for
the Company, representatives of the Initial Purchasers and representatives of
counsel of the Initial Purchasers, during which conferences the contents of the
Pricing Disclosure Package and the Final Memorandum and related matters were
discussed.

Based on our participation in such conferences (relying as to factual matters
upon the certificates and statements of officers and other representatives of
the Company), we advise you that no facts have come to our attention that have
caused us to conclude that (a) the Pricing Disclosure Package, at the Time of
Execution, contained any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or (b)
the Final Memorandum, as of its date and as of the date hereof, contained or
contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
that, in each case, we express no views with respect to (i) financial statements
and schedules, the notes thereto, all other financial, accounting or statistical
data derived therefrom and all other financial or accounting data, including
reports of auditors or management relating thereto or to the Company’s internal
control over financial reporting, contained or incorporated by reference in the
Pricing Disclosure Package or the Final Memorandum or (ii) statements or
omissions based upon information furnished to the Company in writing by the
Representative or any of the other Initial Purchasers expressly for use therein.

Annex B-2-1